 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA & W Products Company, Inc. and Local 445, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 2-CA-15621April 15, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 19, 1981, Administrative Law JudgeJames F. Morton issued the attached SupplementalDecision' in this proceeding. Thereafter, the Re-spondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, A & W Prod-ucts Company, Inc., Port Jervis, New York, its of-ficers, agents, successors, and assigns, shall pay theemployee listed below the sum opposite her name,with interest thereon as computed in the Adminis-trative Law Judge's Supplemental Decision, withappropriate deductions for taxes required to bewithheld by the Respondent under Federal andstate laws:Mariel Uhrig$4,599.68The initial Decision is reported at 244 NLRB 1128 (1979).2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: Ahearing in this case was held before me on August 27,1981, in New York, New York, to determine the amountof backpay for Mariel Uhrig which would make herwhole for her losses resulting from her discharge onJune 26, 1978, which was found to be unlawful by the261 NLRB No. 15Board in its decision and order issued on September 17,1979.1Upon the entire record in this case and from my obser-vation of the demeanor of the witnesses, and with carefulconsideration of the brief submitted on behalf of GeneralCounsel and Respondent, I make the following:FINDINGS OF FACTI. ISSUESA. Would Uhrig have worked but several days duringthe backpay period had she not been discriminatedagainst?B. Was Uhrig unable to work for an appreciable partof the backpay period because of illness?C. Did Uhrig incur a willful loss of earnings?II. THE EVIDENCEA. BackgroundIn its decision, the Board had determined that Re-spondent, by its vice president and manager, Karl Au-gustin, discharged Uhrig on June 26, 1978, because shehad filed a grievance. The Board also held that thereason advanced by Respondent for discharging her (thatshe had breached Respondent's honor system in failing toreport an error made in determining the amount of herproduction work) was a clear pretext. Respondent nowcontends that Uhrig, in any event, would have been laidoff, on and since June 26, 1978, from her job as a ma-chine operator as there was no work for her. In particu-lar, it asserts that since June 26, 1978, it has had virtuallyno orders for the items she was qualified to work on. Inote initially that Respondent did not contend at the firsthearing in this case before Administrative Law JudgeMiller in December 1978 that Uhrig had been let go onJune 26, 1978, because there was no work for her. I alsoobserve that Uhrig has been working steadily for Re-spondent since her reinstatement on April 19, 1979, not-withstanding the continuing absence of orders for items,as to which she had demonstrated as of June 1978 herability to produce in quantity.Respondent further asserts that during the years sheworked for Respondent Uhrig had been absent for pro-longed periods due to illness and Respondent contendsthat it is thus fair to hold that she had been unable towork due to illness for a much larger period than the 10days (January 7-16, 1979) allotted therefor in the back-pay formula propounded by the General Counsel.Lastly Respondent had questioned whether Uhrigfairly sought interim employment. In all other respects, itconcedes the appropriateness of the backpay formulaused by the General Counsel.2The decision issued by Administrative Law JudgeMiller in this case on April 6, 1979, describes Respond-ent's operations and it is unnecessary to restate that de-scription.'244 NLRB 1128.: The General Counsel, in his brief, conceded that the vacation paydue Uhrig should be reduced from $441.60 by $176.64 as Uhrig had re-ceived payment of the latter amount.166 A & W PRODUCTS COMPANYB. Whether Work With Respondent Was Available forUhrig During the Backpay PeriodRespondent makes and sells small office supply items,such as rulers and clipboards. Uhrig, as a machine opera-tor with Respondent, made clips and other parts. As ofthe date of her discriminatory discharge, June 26, 1978,she was proficient in performing operations coded byRespondent as #39 Clip Assembly, #361 Assembly, #22S&C, #1039 Clip Assembly, and Swedge #15 Globes.On the day she was discharged, she was being trainedfor other jobs. Respondent submitted documentary evi-dence in an effort to demonstrate that from June 26,1978, until Uhrig was reinstated, Respondent had virtual-ly no orders for, and hence did not produce, the itemsfor which Uhrig had demonstrated proficiency; i.e.,-jobs #39 Clip Assembly, etc. The records it submitted,however, disclosed that an operator with less senioritythan Uhrig had regularly worked in late 1978 and early1979 on jobs for which Uhrig was qualified. Respondentendeavored to explain that circumstance away by offer-ing testimony that that less senior employee was assignedto a separate department. That department consisted ofonly that employee. I reject that explanation. In anyevent, for the reasons discussed below, the basic conten-tion of Respondent is flawed.The records offered by Respondent indicated thatupon the return of Uhrig to work for Respondent onApril 19, 1979, she resumed her training on other jobsand that she has since "made quota" on then. Those jobsare described in the record by the code used in Respond-ent's operations and are thus identified as jobs OP-12,21/2S, 3S, #1 and #2. There is no contention by Re-spondent that Uhrig would not have been able to qualifyfor those same jobs had her training in June 1978 notbeen interrupted by her discriminatory discharge then. Infact, Administrative Law Judge Miller's decision indi-cates that her training was being discontinued on one jobon June 26, 1978, and there was no suggestion then thatshe would not be trained on another machine, pursuantto the cross-training procedures then being used. Neitheris there a contention by Respondent that she would nothave worked on those other jobs during her backpayperiod in the same manner she worked on them since herreinstatement.Respondent's contention that there would have beenno work for Uhrig on and after June 26, 1978, has nofactual basis to support it. If there were any merit to it,Respondent undoubtedly would have raised it beforeAdministrative Law Judge Miller as a basis for terminat-ing Uhrig on June 26, 1978, rather than the reason it didadvance then. I find that the length of the backpayperiod set out in the backpay specification is appropriate.C. The Days To Be Excluded From the BackpayPeriod Due to Uhrig's IllnessThe backpay specification excluded from the firstquarter of 1979, the workdays, January 7 to 16. This wasdone on the premise that Uhrig was unable to work onthose days due to illness. At the hearing, Uhrig testifiedthat she was very ill in that 10-day interval and it is fairto conclude that she would then have been absent fromwork for that time had she then been working for Re-spondent.Respondent placed into evidence records as to herwork attendance in the years she has worked for it andalso medical data obtained from Uhrig. Respondent cal-culates that as she has averaged 40 days absent a yeardue to illness, it is fair to prorate that average for thebackpay period to exclude therefrom 33 days because ofillness. I am not sure that that is a fair projection as, inone of the years since her reinstatement, Uhrig wasabsent for 115 days, mostly because of a serious oper-ation.I find that Uhrig's testimony is entirely credible andthat the only time she would have been unable to workduring the backpay period due to illness was the interval,January 7 to 16, 1979. Respondent has urged that themedical data she furnished controverted her own testi-mony as to her medical history. She explained, however,that one of the dates in a letter summarizing her exten-sive medical history was an error and she testified thatthe correct data was 1979, not 1978. I accept her state-ment as true and do not view the different data in theletter as grounds to discredit her entire account.I thus find that the backpay formula properly omittedonly time from January 7 to 16, 1979, that Uhrig wouldnot have been working for Respondent, had she not beenunlawfully discharged then.D. The Alleged Willful Loss of EarningsRespondent indicated at the hearing that Uhrig did notmake a reasonable search for employment during thebackpay period and thereby forfeited her claim to back-pay. In its brief, Respondent did not allude to that con-tention. It may be that it has abandoned it but Respond-ent has not so stated at any time since it raised the issue.In any event, there was no proof offered to supportthat assertion.Uhrig's testimony, which I credit, establishes that shesought work as a machine operator, as a clerk, and as anunskilled worker (in short, in any available job) at nu-merous places of business in and around the Port Jervis,New York, area where she lived. She also applied atplants located in Pennsylvania, 16 miles from her homeand reported to the state unemployment office every 2weeks for job referrals.In determining whether an employee has forfeitedbackpay, the following legal principle is applicable:3An employer may mitigate his backpay liabilityby showing that a discriminatee "willfully incurred"loss by "clearly unjustifiable refusal to take desirea-ble new employment," (Phelps-Dodge Corporation v.N.LR.B., 313 U.S. 177, 199-200 (1941)), but this isan affirmative defense and the burden is upon theemployer to prove the necessary facts. N.LR.B. v.Mooney Aircraft, Inc., 366 F.2d 809, 813 (C.A. 5,1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or a low interim'Aircraft and Helicopter Leasing and Sales. Inc., 227 NLRB 644, 646(1976). See also Sioux Fals Stock Yards Company, 236 NLRB 543 (1978).167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDearning; rather the employer must affirmativelydemonstrate that the employee "neglected to makereasonable efforts to find interim work." N.LR.B.v. Miami Coca-Cola Bottling Company, 360 F.2d569, 575-576 (C.A. 5, 1966). Moreover, although adiscriminatee must make "reasonable efforts to miti-gate [his] loss of income ...[he] is held ...onlyto reasonable exsertions in this regard, not the high-est standard of diligence." N.L.R.B. v. ArduiniManufacturing Co., 394 F.2d 420, 422-423 (C.A. 1,1968). Success is not the measure of the sufficiencyof the discriminatees' search for interim employ-ment; the law "only requires an honest good faitheffort." N.LR.B. v. Cashman Auto Company andRed Cab Company, 233 F.2d 832, 836 (C.A. 1). Andin determining the reasonableness of this effort, theemployee's skill and qualifications, his age, and thelabor conditions in the area are factors to be consid-ered Mastro Plastic Corp., 136 NLRB 1342, 1359.I find that Respondent has not shown that Uhrig in-curred a willful loss of interim earnings.CONCLUSION OF LAWThe backpay formula as propounded by the GeneralCounsel is appropriate in determining the moneys dueUhrig to make her whole for losses incurred by her as aresult of the discrimination practiced against her fromJune 26, 1978, to April 19, 1978.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4Respondent, A & W Products Conpany, Inc., its offi-cers, agents, successors, and assigns, shall make wholeMariel Uhrig by paying her the sum of $4,599.685 plusinterest thereon in the manner heretofore prescribed inthis case.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I The quarterly amounts are:2d Q., 19783rd Q., 19784th Q., 1978Ist Q., 19792d Q., 1979Total (IncludingPensionpayment andVacation Pay)$ 112.641,520.641,182.721,056.00727.68S4,599.68168